J. S50007/14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA           :    IN THE SUPERIOR COURT OF
                                       :          PENNSYLVANIA
                  v.                   :
                                       :
JOHN JAMES DURNEY,                     :         No. 1547 WDA 2013
                                       :
                       Appellant       :


               Appeal from the PCRA Order, August 27, 2013,
                in the Court of Common Pleas of Erie County
             Criminal Division at Nos. CP-25-CR-0001043-2011,
            CP-25-CR-0001441-2011, CP-25-CR-0001442-2011,
                          CP-25-CR-0001443-2011


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN AND ALLEN, JJ.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED FEBRUARY 12, 2015

     Appellant appeals from the order denying his first petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541 to

9546. Finding no error, we affirm.

     On January 2, 2012, appellant pleaded guilty to two counts of

attempted kidnapping, aggravated assault, stalking, terroristic threats, and

possessing an instrument of crime. The charges arose from four separate

incidents in which appellant attempted to abduct four different women in

Erie from December 11, 2010 to March 27, 2011. On March 28, 2012, the

court sentenced appellant to an aggregate term of 192 to 492 months’

imprisonment (16 to 41 years’ imprisonment).
J. S50007/14


      On April 26, 2013, appellant timely filed a counseled PCRA petition. A

hearing was held on July 30, 2013, and on August 28, 2013, the PCRA court

denied appellant’s petition. This timely appeal followed.

      Appellant raises the following issues on appeal:

            [1.]   WHETHER THE LOWER COURT ERRED AS A
                   MATTER OF LAW, AND DID NOT HAVE
                   SUPPORT IN THE EVIDENTIARY RECORD IN
                   NOT GRANTING APPELLANT RELIEF UNDER
                   THE POST CONVICTION RELIEF ACT (“PCRA”),
                   42 Pa. C.S.A. §§ 9541-9546, FOR INEFFECTIVE
                   ASSISSTANCE [sic] OF APPELLANT’S TRIAL
                   COUNSEL REGARDING COUNSEL’S FAILURE TO
                   ADVISE APPELLANT OF THE POSSIBILITY THAT
                   HIS SENTENCES ON CRIMINAL CHARGES
                   STEMMING FROM MULTIPLE DOCKETS COULD
                   RUN CONSECUTIVELY AND, THEREFORE,
                   RENDERING APPELLANT’S PLEA ON MULTIPLE
                   OFFENSES UNKNOWING, INVOLUNTARY, AND
                   UNINTELLGENT [sic][?]

            [2.]   WHETHER THE LOWER COURT ERRED AS A
                   MATTER OF LAW, AND DID NOT HAVE
                   SUPPORT IN THE EVIDENTIARY RECORD IN
                   NOT GRANTING APPELLANT RELIEF UNDER
                   THE PCRA, FOR INEFFECTIVE ASSISSTANCE
                   [sic] OF APPELLANT’S TRIAL COUNSEL
                   REGARDING COUNSEL’S FAILURE TO TIMELY
                   OBJECT   TO   THE     CONTENTS   OF  THE
                   “DEFENDANT’S          STATEMENT       OF
                   UNDERSTANDING OF RIGHTS PRIOR TO
                   GUILTY/NO CONTEST PLEA” WHICH FAILED TO
                   CLEARLY MAKE APPELLANT AWARE OF THE
                   POSSIBILITY OF HIS SENTENCES RUNNING
                   CONSECUTIVELY ON MULTIPLE DOCKETS OR
                   DURING THE PLEA COLLOQUY IN WHICH THE
                   COMMONWEALTH        FAILED    TO    WARN
                   APPELLANT OF THE SAME AND THEREFORE
                   RENDERING APPELLANT’S PLEA ON MULTIPLE
                   OFFENSES UNKNOWING, INVOLUNTARY, AND
                   UNINTELLGENT [sic][?]


                                    -2-
J. S50007/14



            [3.]   WHETHER THE LOWER COURT ERRED AS A
                   MATTER OF LAW, AND DID NOT HAVE
                   SUPPORT IN THE EVIDENTIARY RECORD IN
                   NOT GRANTING APPELLANT RELIEF UNDER
                   THE PCRA, FOR INEFFECTIVE ASSISSTANCE
                   [sic] OF APPELLANT’S TRIAL COUNSEL
                   REGARDING COUNSEL’S FAILURE TO FILE A
                   TIMELY   POST-SENTENCE   MODIFICATION
                   MOTION OR APPEAL UPON APPELLANT’S
                   REQUEST[?]

            [4.]   WHETHER THE LOWER COURT ERRED AS A
                   MATTER OF LAW, AND DID NOT HAVE
                   SUPPORT IN THE EVIDENTIARY RECORD IN
                   NOT GRANTING APPELLANT RELIEF UNDER
                   THE PCRA, FOR INEFFECTIVE ASSISSTANCE
                   [sic] OF APPELLANT’S TRIAL COUNSEL
                   REGARDING COUNSEL’S FAILURE TO FILE A
                   PRE-TRIAL      SUPPRESSION       MOTION
                   ADDRESSING    APPELLANT’S   INVOLUNTARY
                   STATEMENTS    MADE   TO   POLICE  WHEN
                   APPELLANT INFORMED THE OFFICERS THAT
                   HE WISHED TO HAVE COUNSEL PRESENT
                   DURING HIS INTERROGATION[?]

Appellant’s brief at 3.

      Our standard of review for an order denying post-conviction relief is

whether the record supports the PCRA court’s determination, and whether

the PCRA court’s determination is free of legal error.   Commonwealth v.

Franklin, 990 A.2d 795, 797 (Pa.Super. 2010). The PCRA court’s findings

will not be disturbed unless there is no support for the findings in the

certified record. Id.

      Moreover, as appellant’s issues on appeal are stated in terms of

ineffective assistance of counsel, we also note that appellant is required to



                                    -3-
J. S50007/14


make the following showing in order to succeed with such a claim: (1) that

the underlying claim is of arguable merit; (2) that counsel had no reasonable

strategic basis for his or her action or inaction; and (3) that, but for the

errors and omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different. Commonwealth v.

Rivera, 10 A.3d 1276, 1279 (Pa.Super. 2010).         The failure to satisfy any

prong of this test will cause the entire claim to fail.    Commonwealth v.

Daniels, 947 A.2d 795, 798 (Pa.Super. 2008). Finally, counsel is presumed

to be effective, and appellant has the burden of proving otherwise.

Commonwealth v. Pond, 846 A.2d 699, 708 (Pa.Super. 2003).

        Preliminarily, we note that both appellant and trial counsel, Michael J.

Antkowiak, Esq., testified at the PCRA hearing. The PCRA court has made an

on-the-record finding that the testimony of appellant was not credible and

that the testimony of Attorney Antkowiak was both credible and supported

by the plea colloquy. (Trial court opinion, 8/28/13 at first page.)1 We are

bound by the credibility determinations of the court where they are

supported by the record. Commonwealth v. Stewart, 84 A.3d 701, 711

(Pa.Super. 2013), appeal denied, 93 A.3d 463 (Pa. 2014). Consequently,

we cannot accept appellant’s account and must accept Attorney Antkowiak’s

testimony in resolving appellant’s issues on appeal.




1
    The pages of the trial court opinion are unnumbered.


                                      -4-
J. S50007/14


      In his first two issues, appellant raises related claims of trial counsel’s

ineffectiveness. First, he claims that trial counsel failed to advise him that

the   sentences   from    separate    criminal   dockets   could   be    imposed

consecutively, thus rendering his plea unintelligent.        Second, appellant

argues that counsel was ineffective in failing to object to the written plea

colloquy (Defendant’s Statement of Understanding of Rights Prior to

Guilty/No Contest Plea) because it failed to properly advise appellant that his

sentences could be imposed consecutively.         Finally, contained within the

parameters of these contentions is a claim by appellant that trial counsel

repeatedly assured him that he would receive a sentence of 3½ to 7 years’

imprisonment.

      Attorney Antkowiak testified that he never made appellant any

promise in regard to his sentence and he specifically disavowed having

promised him a sentence of 3½ to 7 years’ imprisonment.                 (Notes of

testimony, 7/30/13 at 27.) Attorney Antkowiak also testified that appellant

was “absolutely” aware that the maximum possible penalty was 75 years’

imprisonment and that he did nothing to discourage that belief. (Id. at 29.)

Attorney Antkowiak also stated that he never told appellant that he did not

have to worry about the 75-year maximum. (Id. at 28.) In point of fact,

Attorney Antkowiak specifically informed appellant that he was likely facing

consecutive sentences. (Id. at 32.)




                                      -5-
J. S50007/14


      As for the written plea colloquy, we note that it plainly states the

following at paragraph 4:

            4.    I understand that the maximum sentence for
                  the crime(s) to which I am pleading guilty/no
                  contest is AT DOCKET 1043 of 2011:
                  COUNT 1: $25,000/20 YEARS; DOCKET
                  1441 of 2011: COUNT 1: $10,000/5
                  YEARS, COUNT 2: $10,000/5 YEARS,
                  COUNT 3: $10,000/5 YEARS; DOCKET
                  1442 of 2011: COUNT 1: $25,000/20
                  YEARS; DOCKET 1443 of 2011: COUNT 2:
                  $25,000/20 YEARS
                  TOTAL: $105,000/75 YEARS

Defendant’s Statement of Understanding of Rights Prior to Guilty/No Contest

Plea, paragraph 4 (emphasis in original).

      Thus, the written plea colloquy clearly alerted appellant to the fact that

his maximum sentencing exposure was 75 years’ imprisonment.                 The

75-year total could not be achieved unless all of appellant’s individual

sentences at the various docket numbers were run consecutively. Appellant

admitted at the PCRA hearing that the written plea colloquy stated that he

faced a total sentence of 75 years’ imprisonment.        (Notes of testimony,

7/30/13 at 16.) However, appellant claimed that counsel told him he did not

have to worry about the maximum because he was pleading guilty.           (Id.)

We find that the written plea colloquy effectively informed appellant that his




                                     -6-
J. S50007/14


sentences could be run consecutively and there was no basis for counsel to

object to it.2

      Finally, we find appellant’s reliance on Commonwealth v. Diehl, 61
A.3d 265 (Pa.Super. 2013), appeal denied, 77 A.3d 1258 (Pa. 2013), to be

misplaced.       In Diehl, the defendant was informed as to the maximum

sentence he faced at each criminal count, the longest of which was 20 years,

but   he    was     never     informed            that   the   sentences     could   be    imposed

consecutively and never was informed as to the possible maximum

sentence. After pleading guilty, the defendant was sentenced to consecutive

sentences       totaling     20       to     40     years’     imprisonment.         Under    these

circumstances, this court found that the plea proceedings were defective and

did not facilitate a knowing, voluntary, and intelligent plea. Unlike Diehl, in

this case appellant was informed as to the maximum possible sentence he

faced and the written plea colloquy indicated that the individual sentences

could be aggregated. Consequently, Diehl offers appellant no support.

      In his third issue, appellant argues that counsel was ineffective in

failing    to    either    file   a        post-sentence       motion   or    a   direct     appeal.



2
  We note in passing that during the oral plea colloquy, the assistant district
attorney may have inadvertently transposed the numbers as to the
maximum sentence appellant faced because she stated that appellant faced
a maximum of “fifty-seven” years’ imprisonment. (Notes of testimony,
1/9/12 at 9.) We see no prejudice to appellant. Appellant testified at the
PCRA hearing that he was aware of the 75-year maximum, he was
sentenced to less than 57 years also, and he does not complain of this error
on appeal.


                                                    -7-
J. S50007/14


Attorney Antkowiak testified that after sentencing, he never had any

conversation with appellant regarding filing either a post-sentence motion or

an   appeal.     (Notes    of   testimony,   7/30/13     at   29.)     Likewise,

Attorney Antkowiak also stated that appellant’s mother, through whom

appellant   sometimes     communicated,      had   not   requested     either   a

post-sentence motion or appeal. (Id. at 29-30.)

            “Before a court will find ineffectiveness of counsel for
            failing to file a direct appeal, the defendant must
            prove that he requested an appeal and that counsel
            disregarded that request.”         Commonwealth v.
            Knighten, 742 A.2d 679, 682 (Pa.Super.1999),
            appeal denied, 563 Pa. 659, 759 A.2d 383 (2000).

                  The rule set out by Knighten was
            subsequently modified by more recent decisions,
            particularly Roe v. Flores–Ortega, 528 U.S. 470,
            480, 120 S. Ct. 1029, 145 L. Ed. 2d 985 (2000), and
            its Pennsylvania expression, Commonwealth v.
            Touw, 781 A.2d 1250, 1254-1255 (Pa.Super.2001).
            These cases impose a duty on counsel to adequately
            consult with the defendant as to the advantages and
            disadvantages of an appeal where there is reason for
            counsel to think that a defendant would want to
            appeal.    The failure to consult may excuse the
            defendant from the obligation to request an appeal
            under Knighten, such that counsel could still be
            found to be ineffective in not filing an appeal even
            where the defendant did not request the appeal.

                   Pursuant to Flores–Ortega and Touw,
            counsel has a constitutional duty to consult with a
            defendant about an appeal where counsel has reason
            to believe either (1) that a rational defendant would
            want to appeal (for example, because there are non-
            frivolous grounds for appeal), or (2) that this
            particular defendant reasonably demonstrated to
            counsel that he was interested in appealing.



                                     -8-
J. S50007/14


Commonwealth v. McDermitt, 66 A.3d 810, 814-815 (Pa.Super. 2013).

        In his appellate brief, appellant makes no mention of the concerns

addressed by Knighten, Flores-Ortega, or Touw, and puts forth no

relevant discussion thereon.    Rather, appellant simply argues that he was

entitled to a post-sentence motion or direct appeal because he requested

them. As noted earlier, the PCRA court’s credibility determinations require

us to accept Attorney Antkowiak’s account that appellant never requested a

post-sentence motion or appeal.       Thus, appellant needed to discuss and

demonstrate that Attorney Antkowiak failed to meet his duty to consult.

Appellant’s brief is silent in this regard. Consequently, we find that appellant

has waived this argument through inadequate briefing. Commonwealth v.

Fletcher, 986 A.2d 759, 785 (Pa. 2009) (failure to provide adequate

discussion and citation to authority waives issue).

        In his fourth and final issue, appellant asserts that trial counsel was

ineffective in failing to file a suppression motion where police continued to

take statements from appellant after he had requested an attorney.

Appellant’s argument in this regard is specious.        At the PCRA hearing,

appellant was shown a police form signed by him waiving his Miranda

rights.3   (Notes of testimony, 7/30/13 at 21-22.)    Appellant admitted that

the police read him his rights both times they interviewed him and that he

waived his rights and wished to talk to the police. (Id.) Moreover, appellant


3
    Miranda v. Arizona, 384 U.S. 436 (1966).


                                      -9-
J. S50007/14

also admitted that he never told trial counsel that the police continued to

question him after he requested an attorney. (Id. at 8.) Thus, there was no

suppression issue because appellant waived his Miranda rights, and trial

counsel was never made aware of any potential suppression issue. Clearly,

there is no basis for an ineffectiveness claim under these circumstances.

      Accordingly, having found no error in the issues raised on appeal, we

will affirm the order below.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/12/2015




                                    - 10 -